PER CURIAM: *
Granted. The trial court erred in sentencing respondent to the drug diversion probation program pursuant to the provisions of La. R .S. 13:5304 in the absence of a recommendation by the District Attorney. See State v. Taylor, 99-2935 (La.10/17/00), 769 So.2d 535. To the extent that La. R.S. 13:5304(B)(3)(a) requires that the defendant plead guilty to the *1127charge(s) against him if he or she is accepted into the drug diversion probation program, and respondent in his opposition to the state’s application in this Court requests a new trial if he may no longer participate in the drug diversion probation program, respondent’s convictions and sentences are reversed and this case is remanded to the district court for purposes of providing respondent with the opportunity to plead anew to the charges against him.
JOHNSON, J., would deny the writ application for the reasons assigned in Taylor.

 James C. Gulotta, Justice Pro Tempore, sitting for associate justice, Harry T. Lemmon.